Name: Council Regulation (EEC) No 1301/84 of 7 May 1984 amending Regulation (EEC) No 2966/83 on the development of agricultural advisory services in Greece
 Type: Regulation
 Subject Matter: Europe
 Date Published: nan

 12. 5 . 84 Official Journal of the European Communities No L 125/5 COUNCIL REGULATION (EEC) No 1301/84 of 7 May 1984 amending Regulation (EEC) No 2966/83 on the development of agricultural advisory services in Greece THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion ' of the European Parliament ('), Whereas, pending the decisions to be taken by the Council concerning the future structural development of agriculture in Greece, a common measure was intro ­ duced for launching a system of agricultural advisory services in Greece in 1984 by Regulation (EEC) No 2966/83 0 ; Whereas, to ensure an effective and more vigorous start to such a system, the said common measure should be extended for one year, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2966/83 is hereby amended as follows : 1 . Article 4 ( 1 ) and (2) is replaced by the following : ' 1 . The duration of the common measure shall be limited to two years from 1 January 1984. 2 . The estimated cost of the common measure to the Guidance Section of the Fund shall be 10 million ECU.' 2. The second subparagraph of Article 4 (3) is replaced by the following : 'However, the annual maximum eligible amount for the employment of advisers shall be 1 2 500 ECU for each newly employed adviser.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 May 1984. For the Council The President M. ROCARD (') Opinion delivered on 13 April 1984 (not yet published in the Official Journal). (2) OJ No L 293, 25. 10 . 1983, p. 1 .